Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowable.
Regarding independent claims 1, 8, and 15, the applicant's arguments filed 06/10/2022 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 1, 8, and 15 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 1, 8, and 15 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claims 8 and 15), it discloses a method for a hypervisor to implement flow-based local egress in a multisite datacenter, the method comprising: receiving, from a workload that has been migrated from a first site of the multisite datacenter to a second site of the multisite datacenter, a response for a first data flow, the first data flow originating at the first site prior to the workload being migrated from the first site to the second site; determining that a header of a packet of the response for the first data flow includes a second MAC address of a second local gateway in the second site and not a first MAC address of a first local gateway from the first site in which the first data flow originated; and in response to determining that the header of the packet of the response from the workload does not include the first MAC address of the first local gateway from the first site in which the first data flow originated, replacing, in the header of the packet of the response, the second MAC address of the second local gateway with the first MAC address of the first local gateway.
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining specific contents of such communications that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claims 8 and 15, hence, these claimed features of claims 8 and 15 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465